                                 UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF NORTH CAROLINA
                                      ASHEVILLE DIVISION
                                  DOCKET NO. 1:15-cr-00032-MOC

    UNITED STATES OF AMERICA,                             )
                                                          )
                                                          )
                                                          )
    Vs.                                                   )                           ORDER
                                                          )
    CARA MICHELLE BANKS,                                  )
                                                          )
                       Defendant.                         )



           THIS MATTER is before the Court on the fifth letter (#42) from defendant asking this

court to reduce her sentence or other relief. See Letters (#s 31, 35, & 37, & 40). As this Court

advised defendant in its earlier Orders (#s 32, #38 & #41), this Court has absolutely no authority

to reduce her sentence.

           This time, defendant has mentioned that she would like relief under the “new laws” but

does not know what they are or how they apply to her case. Motion (#42) at 7. Reading this letter

in a light most favorable to defendant, the Court determines she is referencing the 2018 First Step

Act (“2018 FSA”). Generally, the 2018 FSA makes the 2010 Fair Sentencing Act’s (“2010 FSA”)

crack reductions retroactive to sentencing that occurred prior to the Fair Sentencing Act’s 2010

enactment.1         As defendant’s offenses of conviction concern a conspiracy to defraud the

government and fraud with identification documents, neither the 2018 FSA nor the 2010 FSA have

any application to her case.




1
    There are other provisions under the FSA, none of which appear to be applicable to defendant’s situation.
                                      ORDER

       IT IS, THEREFORE, ORDERED that to the extent defendant seeks relief in her letter

(#42), such relief is denied.



                                       Signed: March 13, 2019
